DETAILED ACTION
Claims 1, 9, and 17 are independent claims. 
Per Preliminary Amendment, claims 12 and 14-16 were canceled without prejudice to the subject matter thereof (see Remarks filed on 07/25/2018 at page 9).
Claims 1-11, 13, and 17-24 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. CN201610048385.8, filed on 01/25/2016.


Information Disclosure Statement
Applicant’s Information Disclosure Statements filed on 04/08/2019 has been acknowledged and recorded.  See attached forms PTO-1449, MPEP 609.

Claim Objections
Claims 6, 13, and 22 are objected to because of the following informalities:  
a/  dependent claim 13 is appeared as repeat claim 5 which is depended to independent claim 1 (See MPEP § 608.01(n)).  Appropriate correction is required.

 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11, 13, and 17-24 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea; and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
As an initial matter, claims 1-24 are directed to methods and apparatus for processing user behavior data which fall under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, and abstract ideas (judicially recognized exceptions). 
Regarding independent claim 1, the claim recites language of: 
“acquiring behavior data of a user; 
determining at least one of a timeliness factor and a periodicity factor corresponding to the behavior data according to a time at which the behavior data is generated and a current time; and 
adjusting the behavior data according to the at least one of the timeliness factor and the periodicity factor.” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mentally concepts performed acquiring behavior data of a user;” “determining… a timeliness factor and a periodicity factor…;” “adjusting the behavior data…” steps in the context of this claim encompass to the user in using the form of mental processes.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mental human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Similar analysis to independent claims 9 and 17, respectively.
This judicial exception is not integrated into a practical application. In particular, the claims only recite one additional element(s), e.g., using a processor, and/or a memory and/or a non-transitory computer readable medium to perform the above indicated “acquiring…”, “determining…”, and “adjusting…” steps. The processor and memory/medium in the claims is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component(s). 
Independent claims 1, 9, and 17 include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor, memory and/or medium to executing the above indicated acquiring, determining, and adjusting steps amounts to no more than mere instructions/functions to apply the exception using a generic computer component that Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  
For the at least above reasons, independent claims 1, 14, and 18 are not patented eligibility.

Claims 2-8, 10-11, 13, 18-24 depend on independent claims 1, 9, and 17 include all the limitations of claims 1, 9, and 17.  Therefore, claims 2-8, 10-16, 18-24 recite the same abstract idea of processing user behavior data comprises acquiring behavior data, determining at least one of a timeliness and a periodicity factor corresponding the behavior data, and adjusting the behavior data, and such that the analysis must therefore proceed to Step 2A Prong Two.
Claim 2 recites the additional limitations of the “obtaining a product of the timeliness.” and “generating second behavior data…”, which represent a further mental process step. This judicial is not integrated into a practical application.  In a claim limitation, under its broadest reasonable interpretation, convers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea.  
The claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of determining a time difference and the timeliness factor represent a further mental 

Claim 3 recites the additional limitations of the “determining a time difference…” and “determining the timeliness factor…” which represent a further mental process step. This judicial is not integrated into a practical application.  In a claim limitation, under its broadest reasonable interpretation, convers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea.  
The claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of determining a time difference and the timeliness factor represent a further mental processes step.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional 
Claim 4 recites the additional limitations of the “the time attenuation function comprises at least one of an exponential function and a power function” which represent a further mathematical process step. This judicial is not integrated into a practical application.  In a claim limitation, under its broadest reasonable interpretation, convers performance of the limitation in the mathematical formulas or equations (e.g., exponential and a power functions) but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract idea.  
The claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of determining a time difference and the timeliness factor represent a further mathematical processes step.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. This additional step is considered an abstract idea (mathematical process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (e.g., mathematical relationships, formulas or equations, calculations) is not sufficient to amount to significantly more than the judicial exception. Claim 4 is not patent eligible.


The claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of determining a time difference and the timeliness factor represent a further mental processes step.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea is not sufficient to amount to significantly more than the judicial exception. Claim 5 is not patent eligible.

Claim 6 recites the additional limitation of the “the periodicity factor is generated by using the following formula…” which represents a further mathematical process step. This judicial is not integrated into a practical application. In a claim limitation, under its broadest reasonable interpretation, convers performance of the limitation in 
The claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of determining a time difference and the timeliness factor represent a further mathematical processes step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. This additional step is considered an abstract idea (mathematical process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (e.g., mathematical relationships, formulas or equations, calculations) is not sufficient to amount to significantly more than the judicial exception. Claim 6 is not patent eligible.

Claim 7 recites the additional limitation of “generating third behavior data…” and “generating the second behavior data…”, which represent a further mental process step of mentally processing user behavior data. This judicial is not integrated into a practical application. In a claim limitation, under its broadest reasonable interpretation, convers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea.  

the status of “generating…” steps represent a further mental processes step.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claim 7 is not patent eligible.

Claim 8 recites the additional limitation of the “the first behavior data is added to or multiplied by…” which represents a further mathematical calculating step. This judicial is not integrated into a practical application. In a claim limitation, under its broadest reasonable interpretation, convers performance of the limitation in the mathematical calculation but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract idea.  
The claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of determining a time difference and the timeliness factor represent a further mathematical processes step. If a claim limitation, under its broadest reasonable interpretation, covers 

Regarding claims 10-11, 13, and 18-24, the claims are essentially the same or at least similar recitation as claims 2-8 except that they set forth the claimed invention as an apparatus and medium rather than a method respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 2-8.

For at least above reasons, claims 1-11, 13, and 17-24 are not drawn to eligible subject matter as they are directed to an abstract idea without significant more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-11, 13, 17-21, and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wan et al., US Pub. No. 20170075997 (hereinafter as “Wan”).
Regarding claim 1, Wan teaches: method for processing user behavior data, comprising: 
acquiring behavior data of a user; (par. [0017] e.g., gathering=acquiring user behavior data.  ***Examiner’s notes: the claim limitation is disclosed/defined in the Applicant’s pars. [019-020])
determining at least one of a timeliness factor and a periodicity factor corresponding to the behavior data according to a time at which the behavior data is generated and a current time; (fig. 4 is shown the timeliness factor, par. [0046] disclosed the data processing the timeliness and gathering time periods which are interpreted as determining timeliness and periodicity factors, pars. [0050] further disclosed the timelines, e.g., “days 1 through N-1”, [0052] disclosed page views, clicks of user is illustrated as the user behavior data according to a time/decayed order, [0061] “a time series of factors”, [0066-67] “chosen time period” is interpreted as the determining a periodicity factor, and [0070] as well.  ***Examiner’s notes:  the claim limitation is defined/disclosed in the Applicant’s par. [021]) and 
at least one of the timeliness factor and the periodicity factor (pars. [0071-73] disclosed project and filter user behavior data which is interpreted as adjusting the behavior data using linear formula according to decay function implies to timeliness and/or time periods0066] wherein “reduces”=adjusting the user’s behavior data (e.g., clicks, page views) according to time (e.g., timeliness/periodicity factor).  ***Examiner’s notes:  the claim limitation is disclosed/defined in the Applicant’s par. [025] “…Ranking of multiple search results can be optimized through machine learning methods by using the obtained adjusted behavior data.”, and par. [026]).  

Regarding claim 2, Wan teaches: wherein adjusting the behavior data according to the at least one of the timeliness factor and the periodicity factor comprises: 
obtaining a product of the timeliness factor and the behavior data as first behavior data (pars. [0060-61] and [0070-74] disclosed the “products”/ “the additions of products” of the timeliness factor and the user behaviors in different time periods, e.g., “initial”, “subsequent”, “later” time periods, and “new time periods”. *** Examiner’s notes: the claim limitations are defined/disclosed in the Applicant’s par. [059]); and
generating second behavior data according to the periodicity factor, the behavior data, and the first behavior data (see algorithms in pars. [0057-61], and [0070-74] as well as the results of calculating algorithms 1 and 2 are interpreted as the generating behavior data).  

claim 3, Wan teaches: wherein determining the timeliness factor comprises: 
determining a time difference between a date on which the behavior data is generated and a current date (pars. [0049-50] and [0061-64] disclosed hours, e.g., “every four hours” in the “each day”/ “daily” implies to the current date, and [0072] “initial period of time” and/or “new time periods” embedded the “current date”.  ***Examiner’s notes:  the claim limitation is defined/disclosed in the Applicant’s par. [023]); and 
determining the timeliness factor according to the time difference and a time attenuation function (pars. [0060-61] disclosed the formula using exponential function to determining “a time series of factors”=timeliness factor, and [0067] disclosed in algorithm 2 for the time reduce which is interpreted as the time attenuation function (see function in par. [00).  

Regarding claim 4, Wan teaches: wherein the time attenuation function comprises at least one of an exponential function and a power function. (par. [0060], e.g., “exponential function”)
*** Examiner’s notes: the claim limitations are defined/disclosed in the Applicant’s at pars. [039] and [041].

Regarding claim 5, Wan teaches: wherein the time at which the behavior data is generated and the current time are an ith day and a jth day in a preset time period having N days (pars. [0061-65] disclosed the “the first term and the data for the most recent time period”=current time, [0049-52] “a period of N days”, “first day”, “last day”, “the number of days” is interpreted as the “N days”), and determining the periodicity factor comprises: 
determining a date difference between the ith day on which the behavior data is generated and the jth day (pars. [0049-52] “a calculation for a period of N days differs by only 2 days; for any length of N, the only difference is in the first day of the period and the last day of the period…”); and 
generating the periodicity factor according to the date difference (pars. [0054-58] disclosed the calculating time period factor which is interpreted as the generating the periodicity factor according the date difference, i.e., “i-day”).  
*** Examiner’s notes: the claim limitations are defined/disclosed in the Applicant’s par. [033].

Regarding claim 7, the claim is rejected by the same reasons set forth above to claims 1 and 2.  Furthermore, Wan teaches: wherein generating second behavior data according to the periodicity factor, the behavior data, and the first behavior data comprises: 
generating third behavior data according to the periodicity factor and the behavior data (pars. [0063-66] disclosed the “generate” the filtered/projected behavior data in “smaller-sized data” according the “time periods” and “incoming additional user behavior data”) ; and 
generating the second behavior data according to the first behavior data and the third behavior data (pars. [0071-74] disclosed the aggregation user behavior data using a linear aggregation formula such as “a summation”=add).  

Regarding claim 8, the claim is rejected by the same reasons set forth above to claims 1, 2 and 7.  Furthermore, Wan teaches: wherein the first behavior data is added to or multiplied by the third behavior data to generate the second behavior data. (again in pars. [0061] “the summation equation”, and [0071-74] disclosed the aggregation user behavior data using a linear aggregation formula such as “a summation”=add)
*** Examiner’s notes: the claim limitations are defined/disclosed in the Applicant’s par. [038].

Claims 10-11, 13, and 18-21 and 23-24 are rejected in the analysis of above claims 2-5 and 7-8; and therefore, the claims are rejected on that basis.

Allowable Subject Matter
Claims 6 and 22 are objected to as being dependent upon the rejected base claims 1, 9, and 17, but would be allowable over prior art if rewritten in independent form including:
A.	ALL of the limitations of the base claims and the any intervening claims, and
B.	Must overcome the set forth above 35 U.S.C. 101 rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009.  The examiner can normally be reached on M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169